Citation Nr: 0919282	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include a burial allowance or plot allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
January 1947.  The Veteran died in October 2004.  The 
appellant is the widow of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The record shows that the appellant's claim in November 2004 
refers to payment of accrued benefits.  This matter has not 
been adjudicated by the RO.  This matter is not presently 
before the Board for appellate review, and thus, must be 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the 
line of duty.

2.  On the day of the Veteran's death, in October 2004, 
service connection was not in effect for any disability, the 
Veteran was not in receipt of, or entitled to receive, 
compensation or pension benefits; and he was not in a VA 
facility or en route thereto.  

3.  At the time of the Veteran's death he had a pending claim 
for benefits; there was not sufficient evidence of record at 
the time of the Veteran's death to have supported an award of 
pension.  

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-
connected burial benefits to include a burial allowance or 
plot allowance, have not been met.  38 U.S.C.A. §§ 2302, 
2303, 5111 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question at issue in this case is whether the appellant 
is entitled to nonservice-connected burial benefits to 
include a burial allowance or plot allowance.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  The statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Accordingly, the Veterans Claims Assistance Act of 
2000 (VCAA) can have no effect on this appeal.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the Veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The Veteran has an original or reopened claim for either 
benefit pending at the time of the Veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the Veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the Veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased Veteran, and 
(ii) That there are not available sufficient resources in the 
estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610, (which address proper forms and 
claimants, unclaimed remains, death while traveling under 
prior authorization or hospitalized by VA, cost of 
transportation items, reimbursable costs, non-allowable 
expenses, and cases concerning forfeiture of VA benefits, not 
relevant here).

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a Veteran dies 
en route while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a Veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased Veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The Veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state Veterans' cemetery) are met; 
or

(3) The Veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the Veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f); see 38 U.S.C.A. § 2303.  

The Veteran served honorably in the United States Navy from 
January 1942 to January 1947.  The Veteran was not discharged 
or released from active service for a disability incurred in 
or aggravated in the line of duty.

In September 2004, the Veteran submitted a claim to VA for 
nonservice-connected pension with special monthly pension 
benefits.  On October 5, 2004, the RO granted entitlement to 
special monthly pension based on the need for aid and 
attendance and proposed a finding of incompetency.  On 
October 14, 2004, the RO informed the Veteran that although 
entitlement to special monthly pension based on the need for 
Aid and Attendance was established, the claim could not be 
processed and it was denied based on excessive income.  

On October 27, 2004, the RO was informed that the Veteran had 
died on October [redacted].  The death certificate shows that the 
Veteran died on October [redacted], 2004 of end stage Alzheimer's 
disease at Sarasota Memorial Hospital.  Although he had a 
claim for pension benefits at the time of his death, the 
record does not show that there was sufficient evidence of 
record at the time of his death to support an award of 
pension.  The record shows that on October 12, 2004, the RO 
attempted to contact the Veteran at a facility in Sarasota 
Florida to determine expenses as computer generated records 
showed an income effective September 30, 2004, that exceeded 
the amount allowable by law.  The records reflected that he 
had an annual income from Social Security of $13,891.00 and 
annual income from other sources of $13,175.00.  The limit at 
the aid and attendance rate for a Veteran with one dependent 
was $19,570.00.  The RO was informed that the Veteran had 
left the facility on October 8, 2004.  On October 14, 2004, 
the RO informed the Veteran of the denial.  No evidence was 
associated with the claims file prior to the Veteran's death 
that would support the Veteran's claim, and the evidence of 
record at the time of death showed excessive income for that 
benefit.  Thus there is not sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of the Veteran's death. 

The Veteran had no service-connected disabilities at the time 
of his death, and he was not in receipt of pension or 
compensation at the time of his death.  He was not 
hospitalized by VA at the time of his death or traveling 
pursuant to VA authorization and at VA expense for the 
purpose of examination, treatment, or care.  The Board notes 
that the Veteran's death certificate does not reflect that 
the Veteran died while in any manner hospitalized by VA as 
defined by 38 C.F.R. § 3.1600(c), nor does any other 
indication in the record suggest this possibility.  Moreover, 
the Veteran's death certificate does not suggest that the 
Veteran's death was in any manner related to his military 
service, nor is this suggested by any other evidence or 
contention of record.  

The Board also acknowledges that the deceased was a wartime 
Veteran.  However, this alone is not sufficient to warrant 
entitlement to the benefit sought.  The body of the deceased 
is not being held by a State (or a political division 
thereof) and the Secretary has not determined that there is 
no next of kin or other person claiming the body of the 
deceased Veteran, or that there are not available sufficient 
resources in the Veteran's estate to cover burial and funeral 
expenses. The appellant has made no contentions regarding 
this avenue of entitlement to the benefit sought in this 
case.

While the Board is sympathetic to the appellant concerning 
her loss, the law and regulations cited above are 
dispositive, and, as such, the claim must be terminated 
because of the lack of legal merit or the lack of entitlement 
under the law.

The record also shows, for reasons similar to those set out 
above, that the appellant is not entitled to a plot or 
interment allowance.  The requirements for eligibility for a 
burial allowance have not been met, and the Veteran was not 
buried in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the Veteran was buried at a state owned- 
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects that there was a cremation at a private location.  

Finally, the record does not show, nor has the appellant 
contended, that the Veteran was separated from service for a 
disability incurred or aggravated in the line of duty.  The 
law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c).  The law is dispositive; thus, in light 
of the aforementioned facts, the benefits sought on appeal 
must be denied.




ORDER

Entitlement to nonservice-connected burial benefits, to 
include a burial allowance or plot allowance, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


